Title: To Benjamin Franklin from Anthony Todd, 19 September 1783
From: Todd, Anthony
To: Franklin, Benjamin


          
            
              Dear Sir,
              General Post Office. September 19th. 1783.
            
            I had the pleasure of writing to you on the 22nd. past, and since that time a great deal of Sorrow has fallen to my Share by the unexpected Death of my beloved Nephew Mr. George Maddison, who is also an heavy loss to me and others in a public Capacity, and particularly as he was so well informed in the Negotiations going forward between this and the French Post Office, as also with yourself, respecting the Conveyance of Letters both English and French by Packet Boats to and from New York. That part however, with your usual good Abilities and your Willingness to oblige me on all Occasions, you can easily supply, and even settle between this post Office and that of

Paris without any person going from hence, in whatsoever may relate to the Conveyance of Letters to or from New York by the way of England or France.
            I am therefore in My Lord Foley’s and Mr. Carteret’s Names, and with Their best Compliments, to acknowledge the one you were pleased to write me on the 31st. past, which agrees so generally with their Sentiments, that I have little more than to recapitulate the Substance of it.
            In the first place, an Agent on our part, to reside at New York, appears to be necessary, and it will be offered to your old Colleague Mr Foxcroft, whose Business it will chiefly be to take care that the Packets arrive and sail with their proper Compliment of Hands, and do not delay their Departure at the stated Times, the first Wednesday of every Month.
            On their Arrival at New York, he should, as you justly observe, receive the Mail from the Captain, and deliver the Letters with a Bill to the American Postmaster, who must give a Receipt for the Value, and pay the Amount of postage every three Months, deducting Dead, Returned and Missent Letters, but it will by no means answer the Intention of the Writers, to send all Letters from thence for Europe by the first Packet, English or French, that offers; People in general are too careless and inattentive to say on the outsides of Letters, what they wish should be done with them, and therefore I rather recommend such an Advertisement as the inclosed from hence, signifying that all Letters for Great Britain and Ireland are to be conveyed from New York by our Packet Boats, unless directed viâ France, and if in America you should approve of an Advertisement in the same Manner, it would be of great Use, and in such a Case, I know you will not be offended with me for now inclosing the Project of one for your Approbation.
            It was once a favorite Idea of yours and mine to leave it to the Option of the Writer to pay or not beforehand, to prevent the opening and sending back of Letters for the postage, yet that Idea must now be renounced, and in Great Britain and Ireland

the Postage must be paid to London, and in North America in the same Manner to New York. As to the Packet postage, which we will call it, to and from London and New York, at one Shilling per Letter and so in proportion, it may yet be paid or not beforehand at Option.
            The foregoing is nearly all that concerns this Office and the United States of America, the rest is respecting the Conveyance of American Letters, through France and England, which I should think, you could easily settle between us, as the Matter is quite reciprocal, and though the Post Office at Paris may not like to exchange all such without taking any Account, yet they cannot object to exchange them at some certain equal moderate Rate, for Single, Double & Ounce Weight, and the best Policy in all Cases is for the Postage to be low and reasonable, and you may remember in the Act of the 5th of the present King, although the Rates of Letters in America were thereby reduced, we thought them yet too high, and that too, instead of 2 d. [pence] for every 100 Miles after a certain accumulated postage of 2/. shgs. [shillings] or less for a single Letter, there should be no higher rate for the greatest Distances throughout America.
            I remember no more at present, but that for mere Curiosity I should wish to know the Tonnage and Number of Men in the French Packet Boats.
            Mr Hartley drank your Health here with me last Monday as well as today again and is well. I am sorry my Nephew John Maddison did not pay his Respects to you on his late melancholy Excursion to Paris, but he had not Spirits to see any body, so you will I am sure excuse it, and requesting your speedy Answer to believe me with sincere and true Esteem and Respect, Dear Sir, Your most faithful and most obedient Servant
            
              Anth Todd Secy
              To His Excellency Dr Franklin
            
          
          
          
            
              General Post Office September [blank] 1783.
            
            A sufficient Number of Packet Boats of about 200 Tons and 30 Hands are established between Falmouth and New York to support a monthly Correspondence, and the Mails will continue to be dispatched as at present from London and from New York upon the first Wednesday in every Month.
            All Persons are however to take notice that instead of its being any longer left to the Option of the Writer to pay or not the Postage beforehand, there is now a necessity for the postage on all Letters from any Part of Great Britain or Ireland for North America to be paid up to London, without which they must be opened and returned to the Writers, but the Packet Postage of one Shilling for a single Letter, and so in proportion between London & New York may or not be paid at each Place beforehand.
            And all Persons upon the Continents of Europe and of North America corresponding by these Packet Boats are to take particular Notice that they are to put them under Cover to their Friends in London.
            
              By Command.
            
          
          
            
              New York October [blank] 1783.
            
            Five Packet Boats of 200 Tons and 30 Hands are established between Falmouth and New York to sail from each side on the first Wednesday of every Month as at present. There are also five Packets established between Port Louis & New York to sail from those Ports on the 3rd. Wednesday of every Month.
            The Letters from North America for Great Britain and Ireland will be sent by way of Falmouth unless directed viâ France, and the Letters for France will be sent by Port Louis unless directed viâ England, and all Persons are to take notice that it is now become necessary [that] the Postage of Letters from all Parts of North-America for Great Britain and Ireland as also for France should be paid up to New York without which they must be opened and returned to the Writers.
          
        